AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page lof |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

¥, (For Offenses Committed On or After November 1, 1987)
Juan Luis Guerra-Amparo Case Number: 3:20-mj-20276

Emerson Wheatt creer enero ooo,
Dejendant's Atforney i

REGISTRATION NO. 94150298 . !

THE DEFENDANT: .
pleaded guilty to count(s) 1 of Complaint

  

 

  

 

Ta 1 TUNHT
HT OF CALUIFORNIA

a el
Spd LIS TR

LI was found guilty to count(s)

 

 

 

 

 

after a plea of not guilty. So
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
- £1 Count(s) | dismissed on the motion of the United States.
IMPRISONMENT

_ The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ,

 

. f .
Nf . .
| TIME SERVED Oo | days

Assessment: $10 WAIVED » Fine: WAIVED .
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L Court recommends defendant be deported/removed with relative, charged in case ©

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
_ imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and .
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, February 5, 2020
Date of Imposition of Sentence

ae a
Received CD | ASA.

DUSM HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy Lee ae | -3:20-mj-20276

 

 
